 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 421-2624
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com
 7   Attorneys for Debtor,
     Evander Frank Kane
 8

 9                      UNITED STATES BANKRUPTCY COURT
10                     NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN JOSE DIVISION
12    In re                                           Case No. 21-50028-SLJ
                                                      Chapter 7
13    EVANDER FRANK KANE,
                                                      NOTICE OF APPEARANCE AND
14                                                    REQUEST FOR NOTICE
      Debtor.
15

16            PLEASE TAKE NOTICE that the undersigned counsel hereby enters appearance
17   for the debtor, Evander Frank Kane, pursuant to Federal Rule of Bankruptcy Procedure
18   9010(b).
19            PLEASE TAKE FURTHER NOTICE that the undersigned requests notice of all
20   matters that come before the Court this case, including but not limited to those referred to
21   in Federal Rules of Bankruptcy Procedure 2002, 4001, 9007, and 9010, as follows:
22                  Finestone Hayes LLP
                    c/o Ryan A. Witthans
23                  456 Montgomery Street, Floor 20
                    San Francisco, CA 94104
24                  Email: rwitthans@fhlawllp.com
                    Tel.: (415) 481-5481
25
      Dated March 5, 2021                      FINESTONE HAYES LLP
26
                                               /s/ Ryan A. Witthans
27                                             Ryan A. Witthans
                                               Attorneys for Debtor,
28                                             Evander Frank Kane
     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE                                                    1

 Case: 21-50028       Doc# 47    Filed: 03/05/21    Entered: 03/05/21 07:04:59      Page 1 of 1
